1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***

4

5
      RONNIE WHTEHEAD,
6
                           Plaintiff,
7                                                          2:19-cv-00862-GMN-VCF
      vs.                                                  ORDER
8     VA,
9                           Defendants.

10

11          Before the Court is Ronnie Whitehead v. VA, case number 2:19-cv-00862-GMN-VCF. Plaintiff
12   filed a motion to proceed in forma pauperis on May 21, 2019. (ECF No. 1). The Court denied the motion
13   to proceed in forma pauperis for failure to disclose information on his monthly expenses, dependent
14   information, debts, and child support. (ECF No. 3). Whitehead was ordered to complete all the questions
15   in the application to proceed in forma pauperis, or in the alternative, pay the full filing fee by July 12,
16   2019. Id.
17          To date, Whitehead has not filed an amended application to proceed in forma pauperis or pay the
18   filing fee. It appears that Whitehead has abandoned this litigation. A complaint has not been lodged in
19   this matter since the application for in forma pauperis was denied and the filing fee was not paid.
20          Accordingly,
21           IT IS HEREBY ORDERED that Clerk of Court administratively close this case.
22          DATED this 15th day of July, 2019.
                                                                  _________________________
23
                                                                  CAM FERENBACH
24
                                                                  UNITED STATES MAGISTRATE JUDGE

25
